Citation Nr: 0323853	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the RO in San Diego, 
California.  The RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for PTSD, but denied entitlement thereto 
on a de novo basis.  Even though the RO reopened the claim, 
the Board is required to consider whether the appellant has 
submitted new and material evidence to reopen the claim 
before considering the claim on the merits.  38 U.S.C.A. 
§§ 7104(b), 5108 (West 2002); Barnett v. Brown, 8 Vet. App. 1 
(1995).  Such consideration is set forth in the decision 
below.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge in Washington, D.C. in April 2003.  A 
transcript of his testimony is on file.

The Board has duly considered the provisions of the VCAA.  As 
there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material claims, given the favorable 
disposition of that issue as decided herein.  



FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for PTSD when it issued an unappealed 
rating decision in April 1993.    

2.  Evidence submitted since the RO's April 1993 rating 
decision bears directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1993 decision wherein the 
RO denied reopening the claim of entitlement to service 
connection PTSD is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1993 
rating decision wherein the RO refused to reopen the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.

The veteran's DD Form 214 shows the following: a total of 5 
months and 24 days of foreign service; the award of a 
National Defense Service Medal and a Vietnam Service Medal 
with one star; specialty title of salvage man; and a last 
assignment to SupCo, SupBn, 1st FSR/FLC, FMFPac.  

Psychiatric conditions were not diagnosed on the entrance 
examination of August 1968, and a history of psychiatric 
problems was not noted in the corresponding medical history 
report.  While stationed in California in August 1969, the 
veteran underwent a psychiatric evaluation.  It was noted 
that he had been experiencing personal and military problems, 
and the examiner ultimately found that there were no 
significant emotional issues.  A consult was obtained in 
September 1970, the examiner found that no formal psychiatric 
diagnosis was warranted, and found some covert aggressive 
trait.  The separation examination of January 1971 was 
negative for psychiatric conditions.  

In support of a claim of service connection for drug 
addiction, the veteran submitted a statement in February 1975 
indicating that he had not had any significant treatment 
other than examinations conducted while he was incarcerated 
in 1974.  

On December 26, 1984, the veteran filed a claim alleging 
entitlement to service connection for PTSD.  In view of his 
claim, the RO obtained excerpts from the veteran's service 
personnel records.  According to the listed combat history, 
he participated in Operation Da Nang with the 1st FSR/FLC 
from July 25, 1970 to January 16, 1971.  

By rating action of June 1985, the RO denied the claim of 
entitlement to service connection for PTSD.  The RO 
determined that the evidence of record did not show PTSD.  
Notification of the denial, including information concerning 
the veteran's appellate rights was issued in July 1985.

On July 22, 1985, VA received a discharge summary for 
treatment at a vocational rehabilitation unit from April 1985 
to June 1985.  At that time, substance abuse was noted.  On 
the same date, the RO refused to reopen the claim.

Records dated in 1991 related to the veteran's participation 
in a treatment program include references to his 
participation in PTSD therapy sessions at a Vet Center.  

In June 1991, the veteran filed an application to reopen his 
claim.  By letter of July 1991, he was informed that he 
needed to submit new and material evidence and that his claim 
would be reconsidered if he submitted evidence of a diagnosis 
of PTSD.  

On March 24, 1993, the veteran filed an application to reopen 
his claim of entitlement to service connection for PTSD.  He 
indicated that he had been hospitalized at a VA facility.  VA 
records show that he was hospitalized in March 1993 and that 
he related symptoms of PTSD.  PTSD was listed among the 
reported diagnoses.  

By rating action of April 1993, the RO denied reopening the 
claim on the basis that new and material evidence had not 
been submitted.  The RO noted the reported diagnosis of PTSD, 
but found that there were no actual symptoms or findings of 
the disorder, and that the records were negative for 
stressors.  Notice of the decision, including information 
concerning the veteran's appellate rights, was issued on May 
6, 1993.

On May 13, 1994, VA received the veteran's application to 
reopen his claim.  In December 1994, the RO sent him a letter 
detailing the evidence required to reopen his claim.  

Subsequent to the filing of the application to reopen, 
duplicate service personnel and medical records, and 
duplicate VA records dated in 1985, were added to the claims 
file.  The evidence added to the record also includes VA and 
non-VA substance abuse treatment records dated in the 1980s 
and 1990s, hearing transcripts, VA examination reports, and 
information concerning the verification of reported 
stressors.  The record also contains various lay statements, 
including letters from the veteran's church regarding his 
membership and participation. 

VA records reflect the reported diagnosis of passive-
aggressive personality disorder on an evaluation conducted in 
April 1985.  Records show that examiners ruled out PTSD on 
evaluations conducted in August 1991 and October 1991.  The 
veteran's participation in PTSD therapy appears in VA records 
dated in 1994.  

In September 1997, the veteran filed an application to reopen 
his claim, and provided a letter from a VA PTSD Clinic Team 
(PCT) confirming his treatment for PTSD dating back to July 
1994.  It was reported that his symptoms had first become 
problematic in 1970 during his tour in Vietnam.  The letter 
indicates that he had been diagnosed with PTSD, bipolar 
disorder, and panic disorder with agoraphobia.  The 
counseling notes for the period from 1994 to 1997, and from 
1998 to 2002 are associated with the claims folder.  

A VA examination was conducted in November 1997.  The 
examiner diagnosed PTSD, and determined that psychological 
testing was not necessary at that time.  

A hearing officer conducted a personal hearing at the RO in 
May 1999.  The veteran's case manager discussed his various 
psychiatric symptoms.  He related various inservice 
experiences, including seeing fellow soldiers getting killed 
and injured while out on convoy.  At that time, he submitted 
additional evidence consisting of the following: a copy of a 
May 1970 letter from the veteran to his aunt; a May 1999 
letter from the veteran's former girlfriend of four and a 
half years, describing his behavior; a May 1999 letter from 
PCT which reiterated the diagnoses and opinions presented in 
the September 1997 letter; a detailed stressor statement from 
the veteran; and a copy of a newspaper article regarding a 
standoff between the veteran and the local police; and a 
duplicate of a 1970 service medical record entry.  

The RO requested pertinent records from the Department of the 
Navy for the purpose of verifying the veteran's reported 
stressors.  In a May 1999 response letter, the Department of 
the Navy noted that a review of the information provided 
disclosed it was insufficient in order to conduct a 
meaningful search due to the lack of specific information 
from the veteran.  The deaths of three servicemen and a 
friend could not be verified through the unit diaries without 
knowing their unit assignments.  A search of the diaries for 
the veteran's unit, dated from July 25, 1970 to January 16, 
1971, was negative for any soldiers wounded or killed in 
action.  Copies of the injured lists were provided.  

A panel of two examiners conducted a VA examination in 
January 2000.  They referred to various documents available 
for review including service medical records, social worker 
notes, treatment records, VA examination reports, and the 
veteran's recorded complaints.  The examiners diagnosed PTSD 
with depressive features, alcohol dependence in early 
remission, and poly drug dependence in remission.  

In January 2000, the RO requested additional information from 
the Marine Corps Historical Center.  In response, the command 
chronology reports for the period from July 1970 to January 
1971 for the veteran's unit were provided.  The reports do 
not include any references to or reports of combat, injuries, 
or deaths.  

Both examiners provided an addendum to the January 2000 
report in August 2000.  Both examiners reviewed the unit 
diaries and other pertinent service information, and they 
concluded that the veteran was not completely truthful in his 
presentation of the times and events that occurred during his 
service.  After conducting a second review of the record, the 
examiners concluded that the diagnosis of PTSD was not well 
supported and that there appeared to be an absence of 
stressors as well as significant well-documented symptoms.  
The examiners then diagnosed alcohol dependence in possible 
early remission, poly drug dependence in possible early 
remission, and mixed personality disorder with schizoid and 
impulse control features.  They opined that the conditions 
were present prior to the veteran's enlistment.  

In April 2003, the veteran appeared and testified before the 
undersigned.  The veteran reported that he initially arrived 
in Vietnam in December 1969, not July 1970 as stated in his 
service records.  He indicated that he was stationed with the 
4th Logistic Command Bravo and that their home base was in 
Chu Lai.  He was given a 50-caliber machine gun and he ran a 
convoy every two to three weeks from Chu Lai to Da Nang 
during his first six to seven months in Vietnam.  The veteran 
also provided information concerning the makeup of the convoy 
and indicated that they were under attack at times.  On 
occasion, the attacks resulted in injuries.  

The veteran provided the first name and several possible last 
names for a friend of his who was killed around March or 
April 1970.  The veteran recalled that his friend was from 
Cincinnati, Ohio.  He noted details concerning the treatment 
of his PTSD.   


Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy with the enemy and the claimed stressor 
is related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002) 
(emphasis added); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12- 99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO finally declined to 
reopen in April 1993.  When an appellant seeks to reopen a 
finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final April 1993 decision 
consists of service personnel and medical records, VA and 
non-VA psychiatric counseling records, and a March 1993 VA 
hospitalization record.  

The basis of the RO's determination was the lack of actual 
symptoms or findings of PTSD and that the records were 
negative for stressors.  

When the RO refused to declined to reopen the claim in April 
1993, the records only documented references to the veteran's 
participation in PTSD therapy in 1991 and the March 1993 VA 
hospitalization record associated with the file did not 
include a detailed psychiatric report which explained the 
final diagnosis of PTSD.  Therefore, at that time, the 
evidence was lacking with regard to a diagnosis of PTSD.  
However, records received subsequent to the April 1993 
decision include copies of progress notes and opinions which 
reflect the rationale for the reported diagnosis of PTSD.  
Therefore, the evidence does show a diagnosis of the 
condition.  

The reported diagnoses, opinions and corresponding treatment 
records are undoubtedly considered "new," and such evidence 
is not cumulative or duplicative with respect to an essential 
element of the veteran's claim, a diagnosis of the claimed 
condition.  Therefore the evidence bears directly and 
substantially on the question at issue.  

Furthermore, with regard to stressors, the veteran did 
provide additional information during his hearing in April 
2003.  Prior to that time, including the April 1993 denial 
date, the veteran was not able to recall the name of his 
friend who was killed.  The veteran's recollection of the 
individual's name and hometown location should be helpful in 
an attempt to verify his stressors.  Therefore, the evidence 
is new and material with regard to that requirement.  

The Board finds that the evidence submitted since the April 
1993 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disabilities.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

A review of the claims file reveals several references to the 
receipt of SSA benefits.  The grant and receipt of SSA 
benefits is noted in August 1994 progress notes entry and in 
the November 1997 VA examination report.  However, the bases 
for awarding such benefits are not clear, as well as the 
medical evidence relied upon in making that determination.  
Therefore, efforts should be made to secure and associate 
with the claims folder any SSA disability decision in the 
veteran's case and all medical records upon which the SSA 
decision was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The file also includes the veteran's 1975 statement wherein 
he mentioned an examination conducted at the time of his 
incarceration in 1974.  The report has not been secured and 
associated with the claims folder.  

Under the VCAA, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  It is noted that if records 
from a Federal department or agency need to be obtained, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  

As discussed in the above decision, the veteran provided 
additional information concerning his Vietnam service, 
including the name of a friend who was killed and additional 
service dates and assignments.  See April 2003 personal 
hearing transcript at pages 2-7.  

As noted above, as set forth under 38 C.F.R. § 3.304(f), 
three requirements must be met to establish service 
connection for PTSD, one of which is credible evidence that 
an inservice stressor occurred.  The VBA AMC should make 
another attempt to verify the veteran's alleged inservice 
stressors to include the information set forth above.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  See 38 U.S.C.A. § 5103(d); 
38 C.F.R. § 3.159(c)(4).  Furthermore, questions involving 
the presence of disease involves diagnostic skills and is 
within the realm of medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As presented in the above decision, there are records that 
provide a clear diagnosis of PTSD.  However, after a review 
of the record in August 2000, the VA examiners concluded that 
there were no significant documented symptoms.  Also, the 
veteran has been diagnosed with other psychiatric disorders.  
Given the conflicting opinions regarding the diagnosis of 
PTSD, the other documented psychiatric diagnoses, and the 
psychiatric findings noted during service, the evidence of 
record is insufficient to decide the issue of service 
connection with any certainty.  Since the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters addressed in this 
remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

3.  The VBA AMC should request 
information from the veteran concerning 
the 1974 Department of Corrections 
treatment and examinations that he 
referred to in his statement of February 
1975.  Once obtained, the records should 
be associated with the claims folder.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  The VBA AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  Once obtained, the records 
should be associated with the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  

If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

5.  The VBA AMC should prepare a detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
testimony of April 2003 (pages 2-7) 
regarding his assignments and the name of 
his friend who was reportedly killed.  
This summary, and copies of all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150, which 
should be requested to provide any 
information which might corroborate the 
occurrence of any of the claimed 
stressors. 

6.  Once the above actions have been 
accomplished, the VBA AMC should then 
schedule the veteran for a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) which may be present.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  Upon 
examination of the veteran, the examiner 
should report whether a diagnosis of PTSD 
based on a finding of a credible/verified 
stressor can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  Also, the examiner must be 
requested to express an opinion as to 
whether any psychiatric disorder(s) which 
may be found on examination is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  If a psychosis is diagnosed, 
the examiner should opine as to the date 
of onset.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's psychiatric status.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection for PTSD.  38 C.F.R. § 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.







 


